

116 HR 741 IH: Taking Account of Institutions with Low Operation Risk Act of 2019
U.S. House of Representatives
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 741IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2019Mr. Tipton (for himself, Mr. Budd, Mr. Marshall, Mr. Womack, Mr. Lucas, Mr. Rodney Davis of Illinois, Mr. Barr, Mr. King of New York, Mr. Loudermilk, Mr. Mullin, Mr. Fortenberry, Mr. Latta, Mr. Collins of New York, Mr. Buck, Mr. Johnson of Ohio, Mr. Cole, Mr. Stivers, Mr. Zeldin, Mr. Davidson of Ohio, Mr. Posey, Mr. Hill of Arkansas, Mr. Riggleman, and Mr. Kustoff of Tennessee) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Federal financial institutions regulatory agencies to take risk profiles and
			 business models of institutions into account when taking regulatory
			 actions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Taking Account of Institutions with Low Operation Risk Act of 2019 or the TAILOR Act of 2019. 2.Regulations appropriate to business models (a)In generalFor any regulatory action occurring after the date of the enactment of this Act, each Federal financial institutions regulatory agency shall—
 (1)take into consideration the risk profile and business models of each type of institution or class of institutions subject to the regulatory action;
 (2)determine the necessity, appropriateness, and impact of applying such regulatory action to such institutions or classes of institutions; and
 (3)tailor such regulatory action in a manner that limits the regulatory compliance impact, cost, liability risk, and other burdens, as appropriate, for the risk profile and business model of the institution or class of institutions involved.
 (b)Other considerationsIn carrying out the requirements of subsection (a), each Federal financial institutions regulatory agency shall consider—
 (1)the impact that such regulatory action, both by itself and in conjunction with the aggregate effect of other regulations, has on the ability of the applicable institution or class of institutions to serve evolving and diverse customer needs;
 (2)the potential impact of examination manuals, regulatory actions taken with respect to third-party service providers, or other regulatory directives that may be in conflict or inconsistent with the tailoring of such regulatory action described in subsection (a)(3); and
 (3)the underlying policy objectives of the regulatory action and statutory scheme involved. (c)Notice of proposed and final rulemakingEach Federal financial institutions regulatory agency shall disclose in every notice of proposed rulemaking and in any final rulemaking for a regulatory action how the agency has applied subsections (a) and (b).
			(d)Reports to Congress
				(1)Individual agency reports
 (A)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter, each Federal financial institutions regulatory agency shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on the specific actions taken to tailor the regulatory actions of the agency pursuant to the requirements of this Act.
 (B)Appearance before the CommitteesThe head of each Federal financial institution regulatory agency shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A) to testify on the contents of such report.
					(2)FIEC reports
 (A)In generalNot later than 3 months after each report is submitted under paragraph (1), the Financial Institutions Examination Council shall report to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on—
 (i)the extent to which regulatory actions tailored pursuant to this Act result in different treatment of similarly situated institutions of diverse charter types; and
 (ii)the reasons for such differential treatment. (B)Appearance before the CommitteesThe Chairman of the Financial Institutions Examination Council shall appear before the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate after each report is made pursuant to subparagraph (A) to testify on the contents of such report.
					(e)Limited look-Back application
 (1)In generalEach Federal financial institutions regulatory agency shall conduct a review of all regulations adopted during the period beginning on the date that is seven years before the date of the introduction of this Act in the House of Representatives and ending on the date of the enactment of this Act, and apply the requirements of this Act to such regulations.
 (2)RevisionIf the application of the requirements of this Act to any such regulation requires such regulation to be revised, the applicable Federal financial institutions regulatory agency shall revise such regulation within 3 years of the enactment of this Act.
 (f)DefinitionsIn this Act, the following definitions shall apply: (1)Federal financial institutions regulatory agenciesThe term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection.
 (2)Regulatory actionThe term regulatory action means any proposed, interim, or final rule or regulation, guidance, or published interpretation. 